Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on July 30, 2020 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
Claims 1, 5, 6, 9-12, 16-18 and 20-29 are currently pending. Claims 1, 11, 12 and 29 have been amended by Applicants’ amendment filed 09-22-2021. No claims have been added or canceled by Applicants’ amendment filed 09-22-2021.

Applicant's election without traverse of Group I claims 1-10 (claims 2-4, 7 and 8, now canceled), directed to an array for use in the localized detection of nucleic acid in a tissue sample comprising cells, and the following Species:
Species (A): wherein the capture domain comprises a sequence specific for a group of genes (claim 1), 
Species (B): the election rendered moot (claims canceled),
Species (C): wherein the substrate is suitable for use as a sequencing platform (claim 5), and
Species (D): wherein the capture probes are immobilized on the substrate by bridge amplification to form a plurality of features (claims 7), in the reply filed on July 6, 2020 was previously acknowledged.  



Claims 16-18, 20 and 21 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim. 
The restriction requirement is deemed proper and is therefore made FINAL.

The claims are examined insofar as they read on the elected species.

Therefore, claims 1, 5, 6, 9, 10 and 22-29 are under consideration to which the following grounds of rejection are applicable. 

Priority
The present application is a DIV of US Patent Application 14/111,482, filed October 11, 2013 (now US Patent No. 10030261), which claims the benefit of a 35 U.S.C. 371 national stage filing of International Application PCT/EP2012/056823, filed April 13, 2012; which claims the benefit of United Kingdom Patent Application 1106254.4, filed April 13, 2011.

Acknowledgment is made of Applicant's claim for foreign priority based on an application filed in the United Kingdom Application 1106254.4 on April 13, 2011.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on March 18, 2021; September 22, 2021; October 1, 2021; October 8, 2021; October 18, 2021; October 26, 2021; November 3, 2021; November 8, 2021 and November 16, 2021 have been considered. Initialed copies of the IDSs accompany this Office Action.


Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed September 22, 2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or 
objection not specifically addressed below are herein withdrawn. 

Claim Objection
	The objection to claims 1, 5, 6, 9, 10 and 22-29 is withdrawn. Although the clean copy of the claims requested by the Examiner was not provided by Applicant, the amendments to the claims filed 09-22-2021 are generally clear enough to be read.


Maintained Objections/Rejections
Claim Interpretation: the “tissue section” in claim 1 is interpreted to refer to sections of tissue having any size and/or thickness (e.g., a biopsy sample, an organ, a fixed tissue section, a functional collection of cells such as tumor cells, etc.)
The term “feature” in claim 1 is interpreted to refer to any type of “feature” such as, for example, any position, region, portion, spot, etc. of (or on) a substrate of any kind (e.g., glass slide, polymer support, solid support, beads, particles, wells of a well plate, coating, nitrocellulose, membrane, metal, etc.), wherein the plurality of capture probes are directly and/or indirectly immobilized thereon.
	The term “positional domain” in claim 1 is interpreted to refer to any nucleic acid sequence that is unique to a feature.
	The term “fiducial frame” in claim 1 is interpreted to refer to any component of the array that frames and/or orients the array in any way, and/or acts as a point of reference (e.g., the positional domain, a barcode, the spacing between capture probes, the box in which the array is stored or shipped, the presence or absence of a fluorescent molecule, a mark placed on the array (e.g., pen, pencil, etching, etc.), the edges of a microscope slide, the edges of an image, control features/probes/subarrays, marker probes, etc.

	
Response to Arguments
	Applicant’s arguments filed September 22, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) broadest reasonable interpretation does not mean the broadest possible interpretation, a term is given its ordinary and customary meaning, and it is appropriate to look at how the term is used in the prior art, such that a “tissue section” is well known in the art to refer to a thin tissue sample slice, or section (Applicant Remarks, 6, last partial paragraph; pg. 7, entire page);
	Regarding (a), MPEP 2111 states that “[D]uring patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard. As noted in MPEP 2111.01(I), under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification, such that the plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention; and that the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms (underline added). The words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989). Moreover, instant claim 1 uses the term “comprising”, which is open-ended and does not exclude additional, unrecited elements or method steps, including the pre-treatment or preparation of the tissue section. Furthermore, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Applicant’s assertion that the term “tissue section” refers only to a thin tissue sample slice, or section is not persuasive. As an initial matter, it is noted that the term “tissue section” is recited in the preamble of instant claim 1, such that the term “tissue section” is not recited in the body of the claim as being an element or component of the array itself and, thus, the term “tissue section” is not given patentable weight. Additionally, consistent with MPEP 2111.03(I), the term “comprising” as recited in instant claim 1 does not exclude unrecited elements, such that the term “tissue section” can encompass a tissue section that is untreated (e.g., a biopsy sample, etc.); a modified tissue section (e.g., an FFPE tissue section); and/or a tissue section treated or pre-treated by any method (e.g., sectioned, mounted, frozen, dried, etc.). Thus, the Examiner has interpreted the term “tissue section” to refer to sections of tissue having any size and/or thickness (e.g., a biopsy sample, an organ, a fixed tissue section, a functional collection of cells such as tumor cells, etc.), which is consistent with the as-filed Specification. For instance, the instant as-filed Specification teaches that: 
“[T]he sample may thus be a harvested or biopsied tissue sample or possibly a cultured sample” (pg. 30, lines 19-20);. 
“[R]epresentative samples include clinical samples e.g. whole blood or blood-derived products, blood cells, tissues, biopsies, or cultured tissues or cells etc. including cell suspensions” (pg. 30, lines 20-23); 
“any method of sample preparation may be used to obtain a tissue sample that is suitable for use in the methods of the invention. For instance any layer of cells with a thickness of approximately 1 cell or less may be used” (pg. 31, lines 1-4); 
“the tissue sample may be prepared in any convenient or desired way and the invention is not restricted to any particular type of tissue preparation” (pg. 31, lines 10-11); 
“the tissue section may be prepared using standard methods of formalin-fixation and paraffin-embedding (FFPE), which are well-established in the art...the samples may be sectioned, i.e. thinly sliced, onto the array” (pg. 31, lines 29-31; and pg. 32, lines 1-2); and 
“cryostat sections may be used, which may be e.g. 10-20 m thick” (pg. 31, lines 8-9). 
Thus, the Examiner has interpreted the term “tissue section” in a way that is consistent with the as-filed Specification.

Objection to Markush Language
The objection to claim 29 is maintained because of the following informalities: Claim 29 improperly states the intended Markush groups such that claim 29 recites, for example, the term “wherein the substrate is a glass, plastic, or silicon chip”; where the proper format requires use of the term “consisting of” and the conjunction “and” before the final member of the groups. The Examiner suggests amending the claim to recite, “wherein the substrate is selected from the group consisting of a glass substrate, a plastic substrate, and a silicon chip”. Appropriate correction is required.

Claim Rejections - 35 USC § 112 – 2nd paragraph
The rejection of claims 1, 5, 6, 9, 10 and 22-29 is maintained under 35 U.S.C. 112, 2nd paragraph as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant 
regards as the invention.
	Claim 1 is indefinite for the recitation of the term “fiducial frame” in line 16 because the term is not recited in instant claim 1 such that it is unclear as to what elements of the array are considered to be a fiducial frame, and/or are encompassed by the term “fiducial frame”, and whether the term refers to the edges of a microscope slide, specific marker probes, the wells of a well-plate, the spacing between capture probes, the box in which the array is stored or shipped, a particular fluorescent molecule, barcodes, a mark placed on the array (e.g., in pen, pencil, etching, etc.), the frame around an image; and/or whether the term refers to some other components and/or elements considered to be a “fiducial frame” and, thus, the metes and bounds of the claim cannot be determined.
Claim 5 is indefinite for the recitation of the term “suitable for use” such as recited in claim 5, line 1 because it is unclear as to what feature, trait and/or characteristic of the substrate provides a substrate that is “suitable for use as a sequencing platform”, and whether the term refers to a type of substrate (e.g., a planar substrate, a chip, microfluidic channels, etc.); whether the term refers to the size, color, coatings, temperature, material, and/or functional groups present on the substrate that provide a substrate “suitable for use as a sequencing platform”; or whether the term refers to some other feature and/or characteristic that makes a substrate “suitable for use as a sequencing platform” and, thus, the 
	Claim 6, 9, 10 and 22-29 are indefinite insofar as they ultimately depend from claim 1.

Claim Rejections - 35 USC § 102
(1)	The rejection of claims 1, 5, 6, 9, 10 and 22-29 is maintained under 35 U.S.C. 102(b) as being anticipated by Chee et al. (International Patent Application WO03002979, published January 9, 2003).
Regarding claims 1, 5, 6, 9, 10 and 28, Chee et al. teach compositions and methods for multiplex decoding of microsphere array sensors (interpreted as useful for NGS sequencing, claims 5 and 6) (Abstract). Chee et al. teach array compositions comprising a substrate with a surface comprising discrete sites (interpreted as an array, a plurality of features, substrate, and a distinct position); and a composition comprising forming a surface comprising individual sites on a substrate (interpreted as features) and distributing microspheres on the surface such that the individual sites contain microspheres, wherein the microspheres comprise at least a first and a second subpopulation each comprising a bioactive agent (interpreted as a second sequence comprising a capture probe) and an identifier binding ligand (IBL) (interpreted as a first sequence comprising a positional domain) that will bind a decoder binding ligand such that the identification of the bioactive agent can be elucidated, wherein the bioactive agent is a polymer of different residues such as a protein or a nucleic acid (interpreted as an array; substrate; sequence; a plurality of features; immobilized; positional domain; capture probes; distinct position on the array; and beads, claims 1 and 9) (pg. 4, third and sixth full paragraphs; and pg. 23, first full paragraph). Chee et al. teach that once the identity of the bioactive agent and its location in the array has been fixed, the array is exposed to sample containing the target analyte, and the target analytes will bind to the bioactive agents (interpreted as a plurality of capture probes comprising a nucleic acid sequence; and comprises the same capture domain, claim 1) (pg. 8, first full paragraph). Chee et al. teach a coding/decoding system to identify the bioactive agent at each location in the array, generally including: (i) the use of decoding binding ligands (DBLs), generally directly labeled, that bind to either the bioactive agent or to the identifier binding ligands (IBLs) attached to the beads; (ii) positional decoding, either targeting the placement of the beads, or by selective decoding, wherein only those beads that bind to a target are decoded; or (iv) any combination of these (interpreted as domains 5’ to 3’; positional domain; a plurality of capture probes; a substrate suitable for use as a sequencing platform; a NGS platform; previously immobilized, claims 2 and 6) (pg. 8, first partial paragraph). Chee et al. teach that one can design zip codes from 5’ to 3’ and SNP-gene specific oligos from 3’ to 5’ (interpreted as 5’ to 3’; and a sequence specific for a group of genes, claim 1) (pg. 33, first partial paragraph). Chee et al. teach that by “usable” portion is meant the adapter sequence or target sequence, wherein the bioactive agent is synthesized with a primer region to facilitate sequencing or primer extension analysis of the encoding sequence (see Figure 12) (interpreted as suitable for NGS sequencing, claims 5 and 6) (pg. 30, second full paragraph; and Figure 12). Chee et al. teach that nucleic acids can be single stranded or double stranded, wherein the nucleic acid can be DNA, both genomic and cDNA, RNA or a hybrid (corresponding to genomic DNA; and partially double stranded, claim 1) (pg. 16, first partial paragraph, lines 8-10). Chee et al. teach in Figure 8, an example of primer extension and labeling of decoder oligonucleotides, wherein a series of sequential extension and denaturing stages allows for positional decoding, such that following one round of extension, the DBL is removed or stripped from the IBL and a second round of extension is performed, wherein the contents of any given primer extension reaction is shown in Figure 8; and primer extension decoding, a two-color model is illustrated in Figure 9 (interpreted as a binding region is bound to an extension region comprising a polyT sequence, claim 1) (pg. 6, Figure 8; pg. 29, last partial paragraph; pg. 30, first partial paragraph; pg. 69, first full paragraph, line 1; and Figures 8 and 9). Figures 8 and 9 (in part) are shown below:

    PNG
    media_image1.png
    753
    445
    media_image1.png
    Greyscale
             
    PNG
    media_image2.png
    328
    406
    media_image2.png
    Greyscale

                                               Figure 8                                      Figure 9
different bioactive agents (i.e., different beads) to many millions can be made with very large fiber optic arrays being possible (pg. 8, last partial paragraph). Chee et al. teach in Figure 12, a primer complementary to a portion of the ssDNA on the bead is extended by a single base polymerase extension (interpreted as an amplification domain 5’ to the positional domain, claim 28) (pg. 30, second full paragraph, lines 6-7). Chee et al. teach in Figure 13, construction of probes on bead containing encoding sequences, zip codes, and gene-specific sequences, wherein Figure 13 is shown below:

    PNG
    media_image3.png
    204
    729
    media_image3.png
    Greyscale

Figure 13
(interpreting zip codes and/or encoding sequences as a positional domains and fiducial frame; interpreting the gene-specific sequence as a capture probe immobilized on the bead, and a fiducial frame; and including an amplification domain, claims 1, 9, 10 and 28) (pg. 7, first full paragraph, lines 1-2; and Figure 13). Chee et al. teach that when enzymes are used, the zip codes are double-stranded (pg. 32, third full paragraph, lines 3-4). Chee et al. teach composite arrays that can comprise individual arrays that are identical, similar or different (comprising the same capture domain, claim 1) (pg. 10, last full paragraph, lines 5-6). Chee et al. teach affinity capture utilizing hybridization can be used to attach cloned nucleic acids to beads, for example, as known in the art, polyA+RNA is routinely captured by hybridization to oligo-dT beads, wherein this can include oligo-dT capture followed by a cross-linking step (interpreted as capture probes comprising a capture domain including a poly(T) sequence, claim 1) (pg. 17, first full paragraph). Chee et al. teach that the target sequence can be a portion of a gene, a regulatory sequences, genomic DNA, cDNA, RNA including mRNA and rRNA, or others (interpreted as a sequence complementary to mRNA, claim 1) (pg. 18, first full paragraph, lines 1-3). Chee et al. teach the use of marker beads containing unique tags for each subarray (interpreting marker beads as fiducial frame) (pg. 35, third full paragraph, lines 8-9).
Regarding claims 22-27, Chee et al. teach that beads can be porous, thus, increasing the surface area of the bead available for either bioactive agent attachment or IBL attachment, wherein bead sizes range from nanometers (i.e., 100 nm) to millimeters (i.e., 1 mm) (interpreted as a feature encompassing an area of less than 1 mm2 to 15 micrometers2, claims 25-27) (pg. 12, last partial paragraph). Chee et al. teach that it is possible to have as many as 40,000 or more (including 1 million) different fibers and beads in a 1 mm2 fiber optic bundle, with densities of greater than 15,000,000 individual beads and fibers per 0.5 cm2 obtainable (interpreted as an area encompassing less than 1 mm2 to 15 micrometers2; and at least 100,000 features, claims 22-24) (pg. 9, first full paragraph).
Regarding claim 29, Chee et al. teach that a “substrate” or “solid support” means any material that can be modified to contain discrete individual sites appropriate for the attachment of beads, wherein possible substrates include glass and modified or functionalized glass, plastics including acrylics, polystyrene, polypropylene, Teflon, etc., polysaccharides, nylon, silica, silicon and modified silicon, etc. (interpreted as glass, plastic or silicon chip, claim 29) (pg. 9, second full paragraph).
Chee et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Response to Arguments
	Applicant’s arguments filed September 22, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) the Office has not cited any prior art references that describe “an oligo-dT bead” and Chee does not describe a microsphere having a bioactive agent that comprises a poly(T) sequence (Applicant Remarks, pg. 11, first  full paragraph); (b) the presently claimed arrays require a poly(T) sequence which is capable of hybridizing to any mRNA comprising a poly(A) tail, and not a specific interaction between a bioactive agent and a specific target analyte as described by Chee, such that there is no need to identify the bioactive agent attached to each microsphere using a decoder binding ligand as described by Chee et al. (Applicant Remarks, pg. 11, second full paragraph); and (c) the presently claimed arrays also include a fiducial frame which is not taught by Chee (Applicant Remarks, pg. 11, third full paragraph).
	Regarding (a), as noted in MPEP 2112.01(I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Applicant’s assertion that Chee et al. do not teach an oligo-dT bead is not persuasive. As an initial matter, it is noted that instant claim 1 does not require an oligo-dT bead, but instead recites a substrate, wherein the capture domain comprises a poly(T) sequence. Chee et al. teach affinity capture utilizing hybridization can be used to attach cloned nucleic acids to beads, for example, as known in the art, polyA+RNA is routinely captured by hybridization to oligo-dT beads, wherein this can include oligo-dT capture followed by a cross-linking step (interpreted as comprising a polyT sequence); and that Figures 8 and 9 illustrate primer extension reactions and primer extension decoding, wherein the binding region comprises a poly(T) sequence (interpreted as a capture domain comprising a poly(T) sequence). Thus, Chee et al. teach all of the limitations of the claims.
	Regarding (b), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments. In accordance with MPEP 2114(II), "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Additionally, in accordance with MPEP 2114 and 2115: a statement of intended use does not qualify or distinguish the structural apparatus claimed over a reference. In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962).  The manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself. See In re Casey, 370 F.2d 576, 580, 152 USPQ 235, 238 (CCPA 1967); In re Yanush, 477 F.2d, 958, 959, 177 USPQ 705, 706 (CCPA 1973); and “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Moreover, MPEP 2112.01(II) states that; "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty."). Applicant’s assertion that in the array as instant claimed, there is no need to identify the bioactive agent attached to each microsphere using a decoder binding ligand as described by Chee et al. is not persuasive. The Examiner respectfully notes that the instant claims are directed to an array, and not to a method of using the array. As noted supra, a statement regarding how the array is to be used does not qualify or distinguish the structural apparatus claimed over a reference. Moreover, the instant claim 1 clearly does not recite an mRNA comprising a poly(A) tail bound to the array, such that any polyT sequence in the capture domain of Chee et al. meets the limitations as recited in instant claim 1. Thus, methods of using the array including hybridization and/or identifying a bioactive agent are not germane to the patentability of the array as recited in instant claim 1.
	Regarding (c), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments. As previously noted, the instant as-filed Specification does not recite the term “fiducial frame”. Moreover, instant claim 1 does not recite any particular fiducial frame. Thus, the term “fiducial frame” in claim 1 is interpreted to refer to any component of the array that frames and/or orients the array in any way, and/or acts as a point of reference (e.g., the positional domain, a barcode, the spacing between capture probes, the box in which the array is stored or shipped, the presence or absence of a fluorescent molecule, a mark placed on the array (e.g., pen, pencil, etching, etc.), the edges of a microscope slide, the edges of an image, control features/probes/subarrays, marker probes, etc. Applicant’s assertion that Chee et al. do not teach a fiducial frame is not persuasive. Chee et al. teach in Figure 13, construction of probes on bead containing encoding sequences, zip codes, and a gene-specific sequences, wherein Figure 13 illustrates a bead comprising 5’ to 3’ an encoding sequence, zip code, and gene-specific sequence (interpreting zip codes and/or encoding sequences as a positional domains, and a fiducial frame; and interpreting the gene-specific sequence as a capture probe immobilized on the bead as a fiducial frame); and the use of marker beads containing unique tags for each subarray (interpreted as fiducial frame). Thus, Chee et al. teach all of the limitations of the claims.


(2)	The rejection of claims 1, 5, 6, 9, 10 and 22-29 is maintained under 35 U.S.C. 102(e) as being anticipated by Church et al. (US Patent No. 9902950, issued February 27, 2018; effective filing date October 8, 2010).	
Regarding claims 1, 5, 6, 9, 10 and 22-29, Church teach that a plurality of unique nucleic acid sequences comprising a degenerate barcode are amplified on a support such as a bead, such that each discrete area of the support (interpreted as a feature) will be coated with clonal copy of a starting nucleic acid sequences (Fig. 1) (interpreted as a feature; and an amplification domain, claims 1 and 28) (col 5, lines 13-16). Church et al. teach in Figure 1A, a bead comprising a template oligonucleotide (interpreted as a bead array, and capture probes) loaded on the beads which as a sequencing primer region (interpreted as an amplification domain) that will facilitate sequencing of the barcode, a degenerate region (the actual barcode) (interpreted as a positional domain), and an annealing primer region, which has a sequence complementary to the target nucleic acid sequence or sequences of interest (interpreted as a capture domain), wherein the annealing primer can be DNA or RNA (interpreted as a bead as a feature; bead array; a capture probe comprising 5’ to 3’, a positional domain; a capture domain comprising a sequence complementary to mRNA; a fiducial frame; and an amplification domain 5’ to the positional domain, claims 1, 9, 10 and 28) (col 5, lines 29-36). Figure 1A is shown below:

    PNG
    media_image4.png
    129
    561
    media_image4.png
    Greyscale

Church et al. teach in Figure 3 that sequencing of DNA using high-throughput technology is then performed, wherein high throughput sequencing includes platforms such as Roche 454, Illumina Solexa, ABI-SOLiD, Ion Torrents, Complete Genomics, Pacific Biosciences, Helicos, Polonator platforms, and the like (interpreted a suitable for sequencing; and next generation sequencing, claims 5 and 6) (col 6, lines 24-25; and col 14, lines 48-52). Church et al. teach in Figures 6A and 6B shows an oligo-dT sequence annealing primer, which can target polyA tails of mRNAs found in a cells Figures 6A and 6B are shown below:

    PNG
    media_image5.png
    119
    516
    media_image5.png
    Greyscale
      
    PNG
    media_image6.png
    360
    377
    media_image6.png
    Greyscale

                                             Figure 6A                                                 Figure 6B
Church et al. teach that if high throughput sequencing platforms generate 10 million reads per run, then one can sequence one unique transcript across 1 million cells to achieve a 10x coverage; and that in other embodiments, a partial transcriptome, for example, targeting 10,000 unique transcripts requires only 100 cells to be targeted for capture and sequencing, wherein using a unique barcode identifier, each transcript captured by the beads can be correlated to a unique starting cell (interpreted as at least 1000 features to 100,000 features, claims 22-24) (col 2, line 67; col 3, lines 1-5; and col 4, lines 1-4). Church et al teach that oligonucleotide sequences are immobilized on a solid support including square grids, hexagonal arrays, slides, beads, chips, particles, strands, gels, sheets, tubing, spheres, containers, pads, slices, films, culture dishes, plates (e.g., 96-well, 48-well, 24-well, 12-well, single-well, and the like, wherein a solid support can be biological or non-biological; and the use of Dynal M270 3-micron beads (interpreted as an area of less than 1 mm2; substrates as fiducial frames; and encompassing a tissue slice, and areas of about 10-15 micron2, claims 25-27) (col 12, lines 21-29; and col 18, lines 51-53). Church et al. teach bead-based arrays, wherein beads can comprise a variety of materials including ceramic, plastic, glass, polystyrene, acrylic polymers, latex, sepharose, cellulose, nylon and the like (interpreted as bead arrays; and glass, plastic, or silicon, claims 9 and 29) (col 12, lines 33-34 and 38-42).
Church et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Response to Arguments
September 22, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Church does not describe an array where each capture probe of the plurality of capture probes of each feature of the plurality of features comprises (i) a first sequence comprising a positional domain comprising a nucleotide sequence unique to the position on the substrate, and (ii) a second sequence comprising a capture domain comprising a poly(T) sequence, and wherein the array comprises a fiducial frame (Applicant Remarks, pg. 12, second full paragraph); and (b) the barcode sequence as taught by Church is a barcode that identifies a single cell, and it not unique to the position of each feature on a substrate of an array (Applicant Remarks, pg. 12, third full paragraph).
Regarding (a), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including the Examiner’s interpretation of the claim language. The Examiner respectfully reminds Applicant that instant claim 1 is broadly recited such that an array can comprise two (2) or more features (a plurality of features) on any substrate. Applicant’s assertion that Church does not describe an array where each capture probe of the plurality of capture probes of each feature of the plurality of features comprises (i) a first sequence comprising a positional domain comprising a nucleotide sequence unique to the position on the substrate, and (ii) a second sequence comprising a capture domain comprising a poly(T) sequence, and wherein the array comprises a fiducial frame as recited in instant claim 1, is not persuasive. Church et al. teach polynucleotides attached to beads, wherein the polynucleotides comprise a unique barcode identifier (interpreted as a sequence unique to the position of each feature, and a fiducial frame); and that Figures 6A and 6B illustrate a bead comprising a probe (and/or a plurality of probes), that comprises 5’ to 3’: a sequencing primer (interpreted as a positional domain, and a fiducial frame), a barcode primer (interpreted as a positional domain, and a fiducial frame), and a poly dT sequence (interpreted as a capture domain comprising a polyT sequence); and wherein the oligonucleotide sequences are immobilized on a solid support including square grids, hexagonal arrays, slides, beads, chips, particles, strands, gels, sheets, tubing, spheres, containers, pads, slices, films, culture dishes, and plates (interpreting the barcodes and supports as fiducial frames). Thus, Church et al. teach all of the limitations of the claims.
Regarding (b), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including the Examiner’s interpretation of the claim language. Applicant’s assertion that the barcode sequence as taught by Church is a barcode that identifies a single cell, and it not unique to the position of each feature on a substrate of an array, is not persuasive. Church et al. clearly teach attaching a barcoded template oligonucleotide immobilized to a biological or non-biological solid support including slides, beads, chips, sheets, containers, slices, and plates (interpreted as being unique to the position of each feature on the array) (col 12, lines 21-32).


New Objections/Rejections
Claim Rejections - 35 USC § 112, 4th paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, 
or for failing to include all the limitations of the claim upon which it depends.  
Claim 10 recites (in part) “wherein the feature of the plurality of features of the array is a bead of the bead array and the capture probe of the plurality of capture probes is immobilized on the bead”. Claim 10 depends from claims 1 and 9. Claim 1 recites “the array comprising a plurality of features on a substrate” in line 2; and “each feature of the plurality of features comprises a plurality of capture probes immobilized thereon” in lines 2-3. Claim 9 recites (in part) “wherein the array is a bead array” in line 1. Thus, claim 10 is an improper dependent claim for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


(3)	Claims 1, 5, 6, 9, 10 and 22-29 are rejected under 35 U.S.C. 102(b) as being anticipated by Fu et al. (US Patent Application No. 20110045462, published February 24, 2011; International Application WO2008069906, published June 12, 2008; effective filing date November 14, 2006).
Regarding claims 1, 5, 6, 9, 10 and 22-29, Fu et al. teach methods and compositions for high throughput sequencing of nucleic acid sequences associated with gene expression, nucleic acid-polypeptide interactions, and/or chromosomal interactions (Abstract). Fu et al. teach that the method incudes: (a) providing a target nucleic acid template comprising a target polynucleotide, wherein the template comprises a capture moiety (interpreted as a capture moiety); (b) generating a first hybridization complex by annealing to the target polynucleotide a primer pair comprising (i) a first oligonucleotide comprising a first portion comprising a target-specific terminal annealing domain (interpreted as a capture domain) partially or completely complementary to a first segment of the target polynucleotide; and (ii) a second oligonucleotide comprising a first portion comprising a target-specific terminal annealing domain (interpreted as a capture domain) partially or completely complementary to a (c) ligating the ligatable junction to form a ligated probe; (d) separating the ligated probe from the template; (e) hybridizing the ligated probe to a first capture primer comprising a terminal end detachably linked to a solid substrate, and extending the first capture primer to form a first extended polynucleotide complementary to the ligated probe; (f) removing the ligated probe and annealing the unlinked terminal end of the first extended polynucleotide primer comprising a terminal end detachably linked to a solid substrate, and extending the second capture primer; (g) optionally repeating part (f); and (h) determining the sequence of the target polynucleotide (paragraph [0007]). Fu et al. teach that the first oligonucleotide and/or second oligonucleotide comprise a zip code sequence, wherein the zip code sequence can be juxtaposed between the terminal annealing domain and the terminal amplification domain (interpreted as 5’ to 3’ a zip code as a positional domain and fiducial frame; comprising an amplification domain; and an annealing domain as a capture probe comprising a capture domain, claims 1 and 28) (paragraph [0008]). Fu et al. teach that the universal primer comprises an oligo-dT domain for hybridizing to mRNA (interpreted as comprising a polyT sequence, claim 1) (paragraph [0014]). Fu et al. teach sequencing platforms including 454 and Solexa, wherein a solid surface is coated a capture oligonucleotide probe flanked by two unique universal primers (interpreted as a positional domain; capture domain; substrate; solid surface as the fiducial frame; and suitable for use in sequencing platforms; and next generation sequencing platforms, claims 1 , 5 and 6) (paragraph [0035]). Fu et al. teach that the 454 platform uses capture of a single DNA molecule per bead (interpreted as a bead array, claims 9 and 10) (paragraph [0036]). Fu et al. teach in Figure 10 that the first universal primer diagrammed in Fig. 9 can be replaced by a primer containing an oligo-dT followed by the 5’ sequencing primer to allow priming from the 3’ end of poly A mRNA using total RNA (interpreted as an polyT sequence, claim 1) (paragraph [0113]). Fu et al. teach that the Solexa platform has a capacity to produce hundreds of million sequences per run; and that the sequence for each oligonucleotide probe on the Illumina array contains ~48,000 features in which many genes are targeted by multiple probes (interpreted as at least 1,000 features (interpreted as encompassing at least 100,000 features, claims 22-24) (paragraphs [0036]; and [0043], lines 1-4). Fu et al. teach in Figure 6, the use of tissue sections, wherein the approach is used to profile signature mRNA isoforms using total RNA from various prostate cancer cell lines as well a prostate cancer FFPE tissues; and the in situ hybridization of oligonucleotides to tissue samples (interpreted as a tissue section, claim 1) (paragraphs [0039], lines 7-9; [0045], lines 1-3; [0050]; and Figure 6). Fu et al. teach that very high density arrays comprise from about 10,000,000 to about 2,000,000,000 nucleic acid molecules per cm2; moderate density arrays range from about 10,000 to about 100,000 nucleic acid molecules; and low density arrays range from less than about 10,000 nucleic acid molecules (interpreted as an area of 10 micrometes2, less than 1 millimeter2, and about 15 micrometer2, claims 25-27) (paragraph [0102]). Fu et al. teach that complementary oligonucleotides can be immobilized on a glass slide (interpreted as glass, claim 29) (paragraph [0071], lines 1-2).
Fu et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Conclusion
Claims 1, 5, 6, 9, 10 and 22-29 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M BUNKER whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMY M BUNKER/
Primary Examiner, Art Unit 1639